                                                                                     FILED
                                                                                      NOV 2 o2018
                    IN THE UNITED STATES DISTRICT COURT
                                                                                      Clerk, U.S Courts
                        FOR THE DISTRICT OF MONTANA                                   District Of Montana
                             MISSOULA DIVISION                                        Missoula Division




    WESTERN HERITAGE INSURANCE
    COMPANY, an Arizona corporation,                       CV 17-162-M-DLC

                Plaintiff,

         v.                                        NOTICE TO PRO SE DEFENDANT
                                                           AND ORDER
SLOPESIDE CONDOMINIUM
ASSOCIATION, INC., a Montana
corporation, MATTHEW FOLKMAN,
individually and d/b/a JARAS
CONSTRUCTION,

                Defendants.


         Before the Court is Defendant Matthew Folkman's letter of July 24, 2018,

notifying the Court that Folkman does not intend to retain counsel. (Doc. 27.) The

Court deems the letter to be Folkman's answer, as it includes Folkman's

representation that he "den[ies] the many allegations made in this suit." (Doc. 27

at 1.)

         Folkman has a statutory right to represent himself pro se. 1 28 U.S.C. § 1654.

If his company, Jaras Construction, is a sole proprietorship, Folkman may also



1
  Black's Law Dictionary defines "prose" as "for oneself; on one's own behalf; without a
lawyer." Black's Law Dictionary (10th ed. 2014).
                                               1
appear on its behalf. Sharemaster v. SEC, 847 F.3d 1057, 1066 n.4 (9th Cir. 2017).

However, if Jaras Construction is owned to any degree by any individual or entity

other than Folkman, Folkman cannot represent the business entity, and Jaras

Construction must retain counsel if it is to appear in this Court. Rowland v. Cal.

Men's Colony, 506 U.S. 194, 201-02 (1993).

       Folkman is strongly encouraged to seek representation immediately. A

federal court "rightly expects a lawyer to represent a litigant. By its supervision of

the bar and through its reliance on the lawyers before it, the court is enabled to

function." C. E. Pope Equity Trust v. United States, 818 F.2d 696, 698 (9th Cir.

1987). The Court and all parties to this litigation--of course, most particularly

Folkman himself-would benefit from Folkman's representation by counsel.

       In the event that Folkman proceeds without an attorney, the Court takes this

opportunity to counsel Folkman of the obligations that face him in this Court. All

parties, whether represented or not, are expected to know and to comply with the

relevant law and rules, including court orders, the Federal Rules of Civil

Procedure,2 the Federal Rules ofEvidence,3 and this Court's Local Rules. 4 The

Court cannot and will not offer legal advice to any litigant. Folkman must




2
  Available at http://www.law.comell.edu/rules/frcp.
3
  Available at http://www.law.comell.edu/rules/fre.
4
  Available at http://www.mtd.uscourts.gov/local-rules.
                                               2
personally sign and submit pleadings and other documents and participate

personally in all phases of the case. Failure to participate will result in forfeiture of

the right to participate.

       Folkman is also advised that he may apply for the appointment of pro bono

counsel, but the Court notes that appointment is extremely rare and that nothing in

the record suggests that the high standard for appointment is met. Moreover, even

if counsel is appointed, the scope of representation may be limited. The Court is

merely advising of the right to apply. The better option, by far, is for Folkman to

retain counsel of his choosing.

       Appointment will be considered only on a convincing demonstration by the

Defendant that he or she is financially unable to retain counsel. To apply,

Defendants must complete a detailed financial affidavit5 under penalty of perjury.

The affidavit may be filed ex parte and under seal. 6 It must be completed and

submitted with a motion for appointment of counsel on or before December 6,

2018. The motion must also address the other factors set forth in D. Mont. L.R.

83.6(c).




5
  The required form affidavit is Form AO 239. It is available in fillable PDF format at
http://www.uscourts.gov/services-forms/forms
6
  When a document is authorized to be filed "ex parte," the filing party need not serve it on other
parties. Documents filed "under seal" are not available to public view. Nothing may be filed ex
parte or under seal unless a rule, statute, or order authorizes it.
                                                 3
          IT IS ORDERED that Folkman's July 24, 2018 letter is deemed his Answer

to the Complaint.

          IT IS FURTHER ORDERED that on or before December 6, 2018, Folkman

may move for the appointment of pro bono counsel. He must complete and attach

to his motion the form affidavit described above in Footnote 5. The affidavit must

be submitted under penalty of perjury. Leave to file the affidavit ex parte and

under seal is GRANTED, but the motion itself must be served on opposing

counsel.

          IT IS FURTHER ORDERED that counsel for Folkman shall file a Notice of

Appearance on or before December 20, 2018. If Folkman has not located and

retained counsel before that date, Folkman shall file a Notice stating that he will

proceed prose. Whether filed by counsel or by Folkman, the Notice shall state

whether Jaras Construction is a sole proprietorship and explain whether

representation extends to both Folkman and Jaras Construction. Counsel may be

retained after December 20, 2018, but the Court is unlikely to grant a continuance

to allow new counsel to review this matter or to prepare a response to a motion.

          IT IS FURTHER ORDERED that Folkman (and, if applicable, Jaras

Construction) shall file responses to the pending motions for summary judgment

(Docs. 28 & 36) on or before January 21, 2018. All other deadlines remain in

effect.
                                          4
DATED this   ZO~   day ofNovember, 2018.




                      Dana L. Christensen, Chief Judge
                      United States District Court




                             5
